By the court.
Where the parties, on an appeal from a justice of the peace, proceed to trial before a jury, upon the transcript of the justice, without pleadings, and, no objection being taken, there is a verdict and judgment, the judgment will not be reversed on error, for such irregularity.
A charge of the court, found among the papers, indorsed-by the judge as the charge given by him, in the case, to the jury, but forming part of no bill of exceptions, will not be: regarded as a part of the record.

Judgment affirmed.